Order filed January 6, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00494-CV
                                    ____________

               DANIEL OSAZUWA AKHIONBARE, Appellant

                                          V.

 HOCHHEIM PRAIRIE INSURANCE AS SUBROGEE OF BUDDY BELL,
                        Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1159610

                                     ORDER
      Appellant’s brief was due December 20, 2021. No brief or motion to extend
time was filed on or after that date. Unless appellant files a brief with this court on
or before January 20, 2022, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.